Citation Nr: 0012929	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  86-10 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for dyshidrotic 
eczema of both feet, currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for post-concussion 
syndrome. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1979 to September 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(RO), which denied the benefits sought on appeal.  

With respect to the increased rating claim, the veteran filed 
her initial notice of disagreement with respect to a June 
1999 rating decision, which assigned an initial rating of 10 
percent, effective from date of claim in September 1998.  
During the course of appeal, an October 1999 rating decision 
assigned the disability a 30 percent evaluation, effective 
also from September 1998.

During the course of appeal, a December 1997 Board decision 
remanded the case to the RO for further development regarding 
the claim of entitlement to service connection for post-
concussion syndrome.  After further development by the RO, 
the case has been returned to the Board for further appellate 
review. 
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's claim has been obtained.

2.  The veteran's dyshidrotic eczema of both feet is 
manifested by constant itching, scaling, tenderness and 
blistering of the soles and lateral aspects of both feet, 
with open and raw areas, and hyperpigmented areas.

3.  The claim of entitlement to service connection for post-
concussion syndrome is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent for dyshidrotic 
eczema of both feet, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.20, 4.27, 
4.118, Diagnostic Code 7806 (1999).

2.  The claim of entitlement to service connection for post-
concussion syndrome is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Dyshidrotic Eczema of Both Feet

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). Accordingly, 
the Board finds that the veteran's claim for an increased 
rating is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  The Board is also satisfied that 
all relevant facts have been properly and sufficiently 
developed to address this issue.

In this situation in which the veteran filed a notice of 
disagreement with respect to the initial rating, the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  The Board has found 
nothing in the historical record, which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the veteran's skin disability of 
both feet.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § § 4.1, 4.10 
(1999).  Separate diagnostic codes identify the various 
disabilities.  If there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).

Recent private and VA clinical records show that the veteran 
has received periodic treatment in the latter part of the 
1990's for symptoms associated with her service connected 
dyshidrotic eczema of both feet.  Findings included scaling, 
erythema, deep-seated vesicles, foot rash, hyperkeratosis, 
hyperpigmented plaques, lichen, blisters, fissuring, and 
itching.  

The veteran was most recently examined for her skin disorder 
in May 1999.  The report of that VA examination for skin 
diseases shows that the veteran reported present complaints 
of constant problems with a rash on the feet with episodes of 
exacerbation and remission.  She reported treatment of the 
rash with creams and ointments during the day and at night 
for itching.  Other symptoms included pain, and blisters, 
which when burst manifested an open and raw area that was 
tender.  She reported having flare-up of the blisters at 
times.  If she did not take hydroxyzine and doxepin, the 
areas would become very painful and itchy and she would have  
difficulty not scratching.  Taking the medication, however, 
caused her to be very sleepy.  Because of this, she was 
unable to maintain jobs such as bus driving.  The report 
noted that the most recent dermatology consult of April 1999 
showed that areas had improved markedly, though there were 
still hyperkeratotic plaques on the soles and lateral aspects 
of the feet that were much improved.  

On examination, there was scaling, tenderness and blistering 
on soles and lateral aspects of both feet.  There was one 
open area, approximately one cm, on the right foot at the 
base of the toes that was raw.  There was no exudate or 
crusting noted.  The feet were very tender to even light 
touch.  The skin manifested some hyperpigmented areas in 
spots, which the veteran indicated had been worse but had 
improved somewhat.  There were small fluid-filled blisters on 
the lateral aspect of the feet.  The report contains a 
diagnosis of dyshidrotic eczema of both feet.  

In the veteran's November 1999 substantive appeal, she stated 
that she had an ongoing, chronic disorder; that her feet were 
inflamed and swollen with blisters (ulcerations), which were 
filled with either clear fluid or blood.  They burst and 
would leave open sores on the soles of her feet, making 
walking difficult.  She maintained that she walked slowly and 
with a limp as a result.  Her feet were crusty and manifested 
chronic intense itching with flare-ups and hardened scales 
that flaked off.  She stated that she was placed on anti-
depression medication to get through the night and the 
intense itching.  Her medication made her drowsy.  Her 
condition affected her work.

The veteran's dyshidrotic eczema of both feet is presently 
evaluated as 30 percent disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  Under this code provision, a 30 
percent evaluation is contemplated where there is evidence of 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation is warranted where 
there is ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or where the condition is 
exceptionally repugnant.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7806.

After reviewing the record, the Board is of the opinion after 
considering the totality of the medical evidence, that 
manifestations of the veteran's service-connected dyshidrotic 
eczema of both feet more nearly approximate the criteria for 
a 50 percent evaluation for that disability.  38 C.F.R. 4.7 
(1999).  This is particularly the case given the extent and 
severity of the veteran's recently-documented dermatologic 
condition.  

The Board has considered both the clinical record and the 
veteran's reported symptoms, which the Board finds credible 
and consistent with clinical findings.  On this basis, the 
Board notes that the veteran's skin condition is shown still 
to be constant and ongoing.  The disorder is shown in the 
report of the most recent examination to be currently 
manifested by scaling, blistering on the soles and lateral 
aspects of both feet, and with tenderness to even light 
touch.  There are small fluid-filled blisters on the lateral 
aspect of the feet, and during recent examination there was 
one open area that was raw.  Recent clinical records in the 
late 1990's also show findings of scaling, erythema, deep-
seated vesicles, foot rash, hyperkeratosis, hyperpigmented 
plaques, lichen, blisters, fissuring, and itching.  

The clinical record is consistent with the veteran's credible 
description of manifestations that are constant with 
exacerbation and remission.  She has reported inflammation, 
swelling, itching, and pain.  She has also described 
blisters, which were filled with either clear fluid or blood.  
The blisters would burst and manifest open and raw areas of 
tenderness, making walking difficult and with a limp.  She 
also described flaking of hardened scales.  She reported that 
taking medications to treat the condition caused drowsiness 
that affected her ability to do certain jobs.  She also 
reported that she was taking anti-depression medication to 
get through the night with the itchiness. 

On review of the evidence of manifestations as discussed 
here, together with the provisions of Diagnostic Code 7806, 
the Board determines that an increase to 50 percent is 
warranted for symptoms productive of ulceration or extensive 
exfoliation or crusting, nervous manifestations, and an 
exceptionally repugnant condition.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806.

The Board has considered the documented continuous nature of 
the active disease process which has affected the veteran in 
numerous ways, including the disability's impact on her 
walking, ability to work, and nervous manifestations 
requiring antidepression medication.  The Board notes the 
manifestations of blistering and open raw areas, tantamount 
to ulceration; and the veteran's credible description of 
exfoliation and crusting.  While no examiner has described 
the condition as exceptionally repugnant, the Board has 
considered the recorded clinical evidence and the veteran's 
description of manifestations in making this decision.  The 
Board has considered both the veteran's description of the 
periodic flare-ups and continuous symptomatology, as well as 
the documented clinical evidence pertaining to the affected 
areas showing manifestations; and the criteria required under 
Diagnostic Code 7806 for an evaluation of 50 percent.   

The Board has considered whether a higher evaluation may be 
assigned.  Under Diagnostic Code 7806, however, a 50 percent 
disability rating is the maximum evaluation available.  The 
Board also finds that no other potentially applicable 
diagnostic code affords the veteran a higher evaluation for 
his skin disorder.  In particular, the Board has considered 
whether a higher evaluation is warranted under Diagnostic 
Codes 7803 and 7804 for scars.  However, 10 percent is the 
maximum rating assigned for scars under both of these code 
provisions.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804 (1999).  The veteran's skin disorder may also 
conceivably be rated under Diagnostic Code 7805, under which 
other scars are rated on limitation of function of the part 
affected.  See 38 C.F.R. § 4.118, Diagnostic Code 7805.  
However, in considering the overall disability picture the 
Board does not find any evidence of limitation of function of 
the feet that would allow an evaluation over that assigned 
here under Diagnostic Code 7806. 

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1).  The Board has considered the disability picture 
presented by dyshidrotic eczema of both feet.  The Board 
finds that the disability picture is not so exceptional or 
unusual as to warrant a referral for consideration of an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's dyshidrotic eczema of both 
feet have markedly interfered with her employment or resulted 
in frequent hospitalizations.  The Board is therefore not 
required to remand the claim for an increased evaluation for 
this disability to the RO for the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to an 
evaluation in excess of 50 percent, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant resolution of this matter on that 
basis.  38 U.S.C.A. § 5107(b).

Service Connection for Post-Concussion Syndrome

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establish that the disorder was incurred in service.  38 
U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d) (1999).

The chronicity provisions of 38 C.F.R. § 3.303(b) (1999) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court), lay observation 
is competent.

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

A person claiming VA benefits, however, must first meet the 
initial burden of submitting evidence "sufficient to justify 
a belief in a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well-grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

The medical evidence in this case includes service medical 
records; private and VA clinical records from 1986 through 
1999; and reports of a number of VA examinations between 1985 
through 1999.  The veteran has also provided a number of lay 
statements.  

Service medical records show that the veteran was treated in 
late September 1979 for a 1/4 inch laceration on the forehead 
with slight edema, which was cleaned and ice applied.  In 
early October 1979, the veteran was seen with complaints of 
headache, chest pain, chills, and productive cough with white 
sputum.  At that time she was noted to have a history of 
bronchial asthma.  In mid-December 1979 she was seen for 
complaints of headaches for three weeks, with current 
symptoms of runny nose, discomfort, chest pain, sore throat 
as well.  Service medical records contain no further 
complaints of headaches, and no complaints or findings of any 
neurological disorder.  During a May 1985 medical board 
examination she reported that she had had no problems with 
frequent or severe headaches, dizziness or fainting spells, 
head injury, or any neurological complaints.  On examination 
at that time, the evaluation was normal for head, neurologic 
or other pertinent systems or conditions.  

After service, the veteran was initially examined in a 
September 1985 VA examination for complaints pertaining to 
asthma.  During that examination, no complaints were made 
regarding headaches or other neurological symptoms, and no 
abnormal findings or diagnoses were made pertinent to this 
claim.

During a December 1986 VA examination, the veteran reported 
complaints of headaches.  No neurologically related finding 
or diagnosis was made.  The examiner noted that the veteran 
was currently having some problems with recurrent headaches, 
which the examiner thought to be related to the veteran's 
contraceptive pills.

In September 1987 the veteran underwent computed tomography 
and electroencephalogram examinations by VA for complaints of 
headaches, dizziness and ringing in the left ear.  The 
examination reports indicated findings of a normal study.  A 
September 1987 VA  report of neuropsychological examination 
shows complaints of memory problems associated with migraine-
like headaches that produced tinnitus, blurred vision, and 
falling.  The report contains testing results and an 
interpretation of moderately severe right hand slowing; and 
that there was some difficulty in memory consolidation that 
may be related to headaches but may also be related to 
anxiety and tension.

During an April 1996 VA examination for neurological 
disorders, the veteran reported that she had been assaulted 
and experienced a cerebral concussion in 1980 and again in 
1981.  The first time she had swelling of the frontal and 
temporal and facial areas, was not unconscious and there was 
no skull fracture.  In 1981 she was knocked unconscious and 
taken to the emergency room, where she was watched and then 
released.  She reported a history of headaches since.  Her 
present complaints included symptoms including "slowness" 
in school.  She reported that she had no history of seizure 
phenomena, paralysis, paresthesias, sensory loss, or 
psychosis.  She reported a history of recurring migrainoid 
headaches, without nausea, vomiting, or aura, and which 
occurred at random, perhaps once or twice per week.  After 
examination, the report contains diagnoses of post-concussion 
syndrome, with cognitive deficits; and traumatic 
encephalopathy, left hemisphere, by history. 

VA examined the veteran for her claimed post-concussion 
syndrome  recently in May 1999.  The report that neurological 
examination noted that a December 1995 magnetic imaging 
examination of the veteran's brain was normal.  During the 
May 1995 examination, the veteran reported a history of 
multiple concussions during service due to assaults.  She 
described the details of those assaults and subsequent 
treatment and related symptomatology.  She described assaults 
at the hands of her spouse in 1981 and in 1983, which 
rendered her unconscious for about two hours.  At that time 
she was taken to a hospital where she was examined and sent 
home after an x-ray and tests which she could not recall.  
She stated that on another occasion in 1980 or 1981 she had 
been knocked out for an unknown period.  She described other 
episodes of assault, which resulted both with and without 
loss of consciousness.  After the birth of her baby, she was 
assaulted by a man and was unconscious at that time, but she 
did not know for how long.  She woke in her home and was not 
hospitalized and in actuality, continued to perform her 
assigned duties.

The veteran stated that since these incidents, she had 
suffered headache and ringing in her ears, which had 
persisted to the present.  The veteran reported that her 
headaches consisted of two forms: a mild headache that 
occurred three to four times a week, which she presently had 
during the examination.  She also suffered a "full-blown" 
headache, which throbs.  She also had a high-pitched ringing 
sound in both ears.

The examiner provided a summary of reported symptomatology.  
The examiner noted that some of the claimed residual 
complaints, such as tinnitus, were described as beginning 
considerably after the most recently reported episode of 
injury.  The examiner opined that it was not clear that the 
patient suffered any symptoms except a group of headaches, 
which were variously described as severe, full-blown and 
mild, but interchangeably described.  The examiner noted that 
the headaches responded to aspirin or Naproxen.  The veteran 
described no seizures, and the examiner noted that the 
veteran had not had any tumor involving the nervous system.  
The examiner noted that there was no motor impairment, 
sensory loss,  or impairment of peripheral structures; and 
the autonomic nervous system was intact.  The examiner 
reported essentially that there was no neurological findings 
of abnormality and that systems appeared to be intact.  The 
examiner noted that it would appear that there were areas of 
history which were not reliable, particularly with respect to 
the description of the headache.

The examiner provided opinions regarding whether the veteran 
ever had a cerebral concussion and whether the headaches 
related to prior injury.  The examiner opined that, assuming 
the veteran's statements were correct, then she suffered on 
at least two occasions, transitory loss of neurological 
function.  The examiner opined that it was not clear from her 
statement that any residuals were present except after the 
event, which occurred during the post-partem period when she 
developed a headache and tinnitus of which she complains at 
the present time.

The examiner noted that the headaches themselves were really 
not very well-described; and opined that the lack of 
pulsation, as well as the absence of a positive statement of 
worsening of headache pain during activity or movement would 
take the veteran out of the category of migraine with or 
without aura, as defined by the International Headache 
Society.

The examiner opined that the veteran's statements, if 
correct, did indicate the existence of what was properly a 
closed head injury with transitory loss of neurological 
function while in military service.  On the basis of the 
evidence, the examiner opined that it was not clear however, 
if the veteran's headaches were the result of injury.  The 
examiner further opined that since the tinnitus occurred at 
best in 1987, well after the blow in question, the 
relationship between these continuing complaints and the 
episodes of alleged injury were dubious at best.

The examiner noted in the May 1999 examination that he did 
not have benefit of review of the Veteran's claims file at 
that examination.  He later re-examined the veteran in 
November 1999 because he had not had access to the claims 
file for review of the veteran's medical history during the 
May 1999 examination.  

The November 1999 VA examination report discussed a review of 
the medical records and the pertinent medical history 
therein.  The report noted that present complaints were 
unchanged from May 1999.  The report noted that a prior 
magnetic imaging examination in February 1995 resulted in a 
normal study.  After review of the claims file and 
examination, the report contains a diagnosis indicating the 
examiner's opinion had not changed since the May 1999 
examination; which was that the veteran's headaches should be 
regarded as nonspecific headaches and not migraine.  The 
examiner opined that a review of the record failed to reveal 
clinical evidence that the veteran had suffered at any time a 
brain injury of the type called concussion.  

Based on the foregoing, the Board finds that the veteran's 
claim of entitlement to service connection for post-
concussion syndrome is not well grounded.  

A review of service medical records does not show any 
referable evidence of complaints, treatment or diagnosis 
during service for a concussion or post-concussion syndrome.  
The record only shows evidence of one occasion in which the 
veteran was seen for an injury to her head, in September 
1979.  At that time, she was treated for a 1/4 inch laceration 
on the forehead with slight edema, which was cleaned and ice 
applied.  The record does not show any contemporaneous 
evidence of any other head injury during service.  Further, 
there is no evidence subsequent to that treatment of any 
residuals attributed to that injury.  

Although there are records of three occasions when the 
veteran was seen with complaints that included headaches, 
these headache complaints were associated with other reported 
symptoms that included chest pain, chills, and productive 
cough with white sputum, runny nose, discomfort, and sore 
throat as well.  None of these records relate any headaches 
to head trauma or concussion.  There is simply no clinical 
evidence during service that the veteran, as she has claimed, 
sustained multiple head injuries resulting in loss of 
consciousness, concussion, or subsequent related headaches.  
During examination in May 1985, the veteran herself reported 
that she had had no problems with frequent or severe 
headaches, dizziness or fainting spells, head injury, or any 
other neurological complaints; and no pertinent findings or 
diagnoses were made at that September 1985 medical board 
examination proximate to discharge. 

The Board notes that an examiner during an April 1996 VA 
examination made the only diagnosis of post-concussion 
syndrome.  At that time diagnoses were made of post-
concussion syndrome, with cognitive deficits; and of 
traumatic encephalopathy, left hemisphere, by history.  These 
diagnoses, and the implicit nexus to a concussion or head 
trauma injury, are based on a history provided by the 
veteran, who reported experiencing cerebral concussions in 
1980 and 1981.  
In this regard, the Board notes that, although an examiner 
can render a current diagnosis based on examination of the 
veteran, without a thorough review of the clinical record, a 
diagnosis or medical opinion regarding etiology can be no 
better than the facts alleged by the veteran.  In effect, it 
is mere speculation.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993); see also Black v. Brown, 5 Vet. App. 177, 180 
(1993).  A lay history is not transformed into "competent 
medical evidence" merely because the transcriber happens to 
be a medical professional.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  

The Board notes, moreover, that the contemporaneous service 
medical records during service do not substantiate the 
reported history in the April 1996 examination.  Further, 
during a subsequent VA examination in November 1999, based on 
a review of the claims file, the examiner noted that there 
was no evidence in the medical records to show that the 
veteran suffered at any time a brain injury of the type 
called concussion.  The examiner in November 1999 noted that 
a review of the records failed to document statements made by 
the veteran during the April 1996 VA examination, on which 
the 1996 examiner based his diagnosis and opinion.  
Therefore, the April 1996 diagnosis and nexus opinion fails 
to provide the requisite competent medical evidence of a 
present post-concussion syndrome (including headache or other 
neurological symptomatology), related to service.

It is clear from the record, and the Board concedes, that the 
veteran suffers from headaches.  However, there is no 
competent medical evidence to show that any present headaches 
disorder is related to a claimed post-concussion syndrome, or 
is otherwise related to service.  As discussed, service 
medical records do not show any chronic headaches disorder 
during service.  While competent medical evidence shows the 
veteran currently has headaches, these were noted by the 
examiner to be  nonspecific headaches, and not a migraine 
headaches disorder.  None of the competent medical evidence 
of record contains any opinion or other evidence showing that 
any present headaches disorder was related to service or 
service-connected disability.  

Based on the foregoing, the Board finds that none of the 
competent medical evidence of record shows that the veteran 
has a post-concussion syndrome related to service.  Thus, the 
claim is not plausible and, therefore, and the Board finds 
that the veteran has not submitted a well-grounded claim for 
service connection for post-concussion syndrome.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  
Therefore, the duty to assist is not triggered and VA has no 
obligation to further develop the veteran's claim.  Morton v. 
West, 12 Vet. App. 477 (1999); Epps, 126 F.3d at 1469.

The veteran is free at any time in the future to submit 
evidence in support of his claim.  Medical records of a 
current disorder, which is linked by a medical opinion 
linking any current findings with the veteran's military 
service would be helpful in establishing a well-grounded 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

A 50 percent evaluation for dyshidrotic eczema of both feet 
is granted subject to the laws and regulations governing the 
award of monetary benefits.

Service connection for post-concussion syndrome is denied.



		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals



 

